Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered. 

Amended claims filed on 11/11/2020 have been examined.  Claims 1, 5, 6, 9, and 10 have been amended.  Claim 2 has been cancelled.  No claims have been added.  Claims 1, and 3-10 are pending.  

Claim Rejections Withdrawn
Regarding the amended claims and remarks, the rejections to claims 5 and 10 under U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph for indefinite are withdrawn.

Response to Arguments/Amendments

Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection. The following rejections are new grounds of rejections necessitated by the amendment filed on 11/11/2020.

Claim Objection
Claim 10 is objected for being as an incorrect dependent claim.  Claim 8 recites “[t]he system as claimed in claim 8.”   However, claim 8 is a method claim, not a system claim.  Only claim 9 is a system claim. The examiner believes it is a typing error.  In this Office action, the examiner treats claim 10 depends on claim 9 instead.  A proper correction is required. 

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vernia et al. (USPub: 2020/0036777, hereinafter referred to as Vernia) in view of Smith, JR. et al. (USPub: 2002/0128898, hereinafter referred to as Smith) and Dhoble (USPub: 2011/0119075, hereinafter referred to as Dhoble).

Regarding claim 1, Vernia discloses 
a system comprising (FIG. 1): 
a target device (element 13 in FIG. 1 is a target device);
a point-to-point receiver having a connection to the target device (element 11 in FIG. 1 is a point-to-point receiver); 
a central server capable of handling a plurality of transmission control protocol (TCP) connections, at least one being a TCP connection with the point-to-point receiver (element 3.1 in FIG. 1 is a central server, and para. 2, lines 10-12); 
a plurality of third-party devices, each capable of establishing a connection with the central server (elements 51, 5.2 in FIG. 1 are several third-party devices);
the central server establishing and maintaining the connection with the point-to-point receiver upon a request and establishment of a TCP connection with at least one third-party device in the plurality of third-party devices, the central server immediately communicates requests for data from the at least one third-party device to the target device using the TCP connection established between the central server and the point-to-point receiver (para. 11, lines 1-2 and para. 51, lines 6-9, where the server receives a request from a third-party device); 
Although Vernia discloses everything as applied above, Vernia does not explicitly disclose the connection between the clients and server is a TCP connection.  However, this concept is well known in the art as disclosed by Smith. In the same field of endeavor, Smith discloses 
the server to the client devices and other devices are over TCP connections (para. 56, lines 3-6); and  
all of the third-party devices having that have a TCP connection to the central server (para. 147, lines 6-8 and para. 56, lines 3-6, wherein the connection is TCP connection).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Smith’s method into Vernia’s invention. One of ordinary skill in the art would have been motivated “increasing the efficiency of the overall system” (para.125, lines 8-9). 
Although Vernia and Smith disclose everything as applied above, Vernia and Smith do not explicitly disclose upon receiving the request data from the target device, the central server communicates the data requested by the least one third-part device simultaneously to all the third-party devices. However, this concept is well known in the art as disclosed by Dhoble. In the same field of endeavor, Dhoble discloses 
upon receiving the request data from the target device, the central server communicates the data requested by the least one third-part device simultaneously to all the third-party devices regardless of which third-party device made the request (para. 126, lines 40-41 and 57-61, wherein the server provides communications to all the providers (i.e., 3rd party devices) upon receiving a request, it means the communication regardless whether the 3rd device made the request or not).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dhoble’s method into Vernia and Smith’s invention. One of ordinary skill in the art would have been motivated “to provide an elegant and consistent multimedia interactive reference standard to maximize personal understanding of health information and coach individuals toward better health outcomes” (para. 6, lines 3-6).

Regarding claim 6, it is substantially the same as claim 1, except claim 6 is in a method claim format. Because the same reasoning applies, claim 6 is rejected under the same reasoning as claim 1.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vernia in view of Smith and Dhoble as applied to claims 1 and 6 above, and further in view of Vangala et al. (USPub: 2017/0359756, hereinafter referred to as Vangala).
  
Regarding claim 3, Vernia, Smith and Dhoble disclose everything as applied above. Vernia, Smith and Dhoble do not explicitly disclose maintain the TCP connection as long as there is a requesting data about the target device.  However, this concept is well known in the art as disclosed by Vangala. In the same field of endeavor, Vangala discloses maintaining the TCP connection until the application program at each end have finished (para. 2, lines 4-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Vangala’s method into Vernia, Smith and Dhoble’s invention. One of ordinary skill in the art would have been motivated “to allow application programs to exchange data” (para.1, line 3). 
Hence, Hence, Vernia, Smith, Dhoble and Vangala disclose
wherein the central server maintains the TCP connection with the point-to-point receiver as long as at least one of the plurality of third-party devices is requesting data about the target device (Vangala’s para. 2, lines 4-7 and Vernia’s FIG. 1). 

Regarding claim 8, it is substantially the same as claim 3, except claim 8 is in a method claim format. Because the same reasoning applies, claim 8 is rejected under the same reasoning as claim 3.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vernia in view of Smith and Dhoble as applied to claim 1 above, and further in view of Wilson et al. (USPub: 2008/0247348, hereinafter referred to as Wilson).

Regarding claim 4, Vernia, Smith and Dhoble disclose everything as applied above. Vernia, Smith and Dhoble do not explicitly disclose when the TCP connection is dropped, re-establish a TCP connection. However, this concept is well known in the art as disclosed by Wilson. In the same field of endeavor, Wilson discloses in the event the TCP connection is dropped, re-establish a TCP connection (para. 4, lines 13-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wilson’s method into Vernia, Smith and Dhoble’s invention. One of ordinary skill in the art would have been motivated “for communicating between a mobile terminal and a plurality of service via intervening wireless and wired communication network” (para. 7, lines 1-4). 
Hence, Vernia, Smith, Dhoble and Wilson disclose
when the TCP connection between the central server and the point-to-point receiver is dropped, the central server re-establishes a TCP connection with the point-to-point receiver as long as at least one of the third-party devices has an established TCP connection with the central server (Wilson’s para. 4, lines 13-15 and Vernia’s FIG. 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vernia in view of Smith as applied to claim 1 above, and further in view of Tehrani et al. (USPub: 2016/0309345, hereinafter referred to as Tehrani).

Regarding claim 5, Vernia, Smith and Dhoble disclose everything as applied above. Vernia, Smith and Dhoble do not explicitly disclose unsolicited data is simultaneously communicated. However, this concept is well known in the art as disclosed by Tehrani. In the same field of endeavor, Tehrani discloses unsolicited data is simultaneously communicated (para. 73, lines 3-6 and 9-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tehrani’s method into Vernia, Smith and Dhoble’s invention. One of ordinary skill in the art would have been motivated “for implementing distributed wireless data sharing and control systems” (para. 17, lines 2-3). 
Hence, Vernia, Smith, Dhoble and Tehrani disclose
unsolicited data sent from the point-to-point receiver to the central server  and wherein the unsolicited data is simultaneously communicated to all of the third-party devices having a TCP connection to the central server (Smith’s para. 56, lines 3-6 and Tehrani’s (para. 73, lines 3-6 and 9-12.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vernia in view of Smith and Dhoble as applied to claim 6 above, and further in view of Huang et al. (USPub: 2016/0134427, hereinafter referred to as Huang).

Regarding claim 7, Vernia, Smith and Dhoble disclose everything as applied above. Vernia, Smith and Dhoble do not explicitly disclose wherein the target device is a serial device and the step of establishing a connection between the target device and the point-to-point receive is established by way of RS-232 connection. However, this concept is well known in the art as disclosed by Huang. In the same field of endeavor, Huang discloses
wherein the target device is a serial device and the step of establishing a connection between the target device and the point-to-point receive is established by way of RS-232 connection (para. 25, lines 1-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Huang’s method into Vernia, Smith and Dhoble’s invention. One of ordinary skill in the art would have been motivated provides “a solution of using a queue to control a power device or obtain information of the power device” (para. 7, lines 4-5). 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vernia in view of Huang, Smith, and Dhoble. 

Regarding claim 9, Vernia discloses a system for facilitating communication between a plurality of third–party devices and a target device (FIG. 1).  Vernia does not explicitly discloses the target device having only a serial port for 
the target device having only a serial port for communication (para. 25, lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Huang’s method into Vernia and Smith’s invention. One of ordinary skill in the art would have been motivated provides “a solution of using a queue to control a power device or obtain information of the power device” (para. 7, lines 4-5). 
Vernia and Huang disclose everything as applied above, Vernia and Huang further disclose
a point-to-point receiver having a serial connection to the target device (Vernia’s FIG. 1);
a central server maintaining a single connection between the central server and the point-to-point receiver and at least one connection to at least one of the plurality of third-party devices to communicate requests for data about the target device (Vernia’s FIG. 1).  
Although Vernia and Huang discloses everything as applied above, Vernia and Huang do not explicitly the connections are TCP connections.  However, this concept is well known in the art as disclosed by Smith. In the same field of endeavor, Smith discloses 
the connections are transmission control (TCP) connections (para. 56, lines 3-6);

Vernia, Huang and Smith disclose everything as applied above. Vernia, Huang and Smith further disclose 
requests for data bout the target device being made by at least one of the plurality of third party device are received at the central server (Vernia’s FIG. 1 and Huang’s para. 25, lines 1-5);
 the central server communicates the requests for data to the target device by way of the single TCP connection with the point-to-point receiver (Vernia’s FIG. 1 and Huang’s para. 25, lines 1-5);
requested data from the target device is received at the central server by way of the single TCP connection with the point-to-point receiver (Vernia’s FIG. 1 and Smith’s para. 56, lines 3-6); and 
the central server simultaneously delivers the requested data to all of the third-party devices having a TCP connection to the central server (Smith’s para. 147, lines 6-8 and para. 56, lines 3-6).
Although Vernia, Huang and Smith disclose everything as applied above, Vernia, Huang and Smith do not explicitly the central server delivers the data regardless of which third-party device made the request. However, this concept is well known in the art as disclosed by Dhoble. In the same field of endeavor, Dhoble discloses 
 
the central server delivers the data regardless of which third-party device made the request (para. 126, lines 40-41 and 57-61).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dhoble’s method into Vernia, Huang and Smith’s invention. One of ordinary skill in the art would have been motivated “to provide an elegant and consistent multimedia interactive reference standard to maximize personal understanding of health information and coach individuals toward better health outcomes” (para. 6, lines 3-6).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vernia in view of Huang, Smith, and Dhoble as applied to claim 9 above, and further in view of Vangala.

Regarding claim 10, Vernia, Huang, Smith and Dhoble disclose everything as applied above. Vernia, Huang, Smith and Dhoble do not explicitly disclose maintain the TCP connection as long as there is a requesting data about the target device.  However, this concept is well known in the art as disclosed by Vangala. In the same field of endeavor, Vangala discloses maintaining the TCP connection until the application program at each end have finished (para. 2, lines 4-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Vangala’s method into Vernia, Huang, Smith and Dhoble’s invention. One of ordinary skill in 
Hence, Vernia, Huang, Smith, Dhoble and Vangala disclose
wherein the single TCP connection between the central server and the point-to-point server is maintained as long as there is at least one third-party device in the plurality of third-party devices with a TCP connection to the server (Vangala’s para. 2, lines 4-7 and Vernia’s FIG. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/A.L./
Examiner, Art Unit 2465


/WALTER J DIVITO/Primary Examiner, Art Unit 2419